Case 2:18-cv-07723-SJO-JPR Document 58 Filed 10/31/19 Page 1 of 2 Page ID #:610



  1   CARLOS M. LAZATIN (Bar No. 229650)
      clazatin@omm.com
  2   WILLIAM K. PAO (Bar No. 252637)
  3   wpao@omm.com
      O’MELVENY & MYERS LLP
  4   400 South Hope Street
      Los Angeles, California 90071–2899
  5   Telephone: (213) 430-6000
      Facsimile:   (213) 430-6407
  6
  7   Attorneys for Respondent Jia Yueting
  8
  9
 10
 11                       UNITED STATES DISTRICT COURT

 12                     CENTRAL DISTRICT OF CALIFORNIA

 13
      SHANGHAI QICHENGYUEMING                Case No. 2:18-cv-07723-SJO (JPRx)
 14   INVESTMENT PARTNERSHIP
      ENTERPRISE (LIMITED                    ORDER GRANTING JOINT
 15   PARTNERSHIP),                          STIPULATION TO CONTINUE
 16                                          THE EXAMINATION OF
                  Petitioner,                JUDGMENT DEBTOR JIA
 17                                          YUETING
            v.
 18                                          Judge: Hon. Jean P. Rosenbluth
 19   JIA YUETING,                           Courtroom: 690

 20               Respondent.
 21
 22
 23
 24
 25
 26
 27
 28
                                                      [PROPOSED] ORDER GRANTING JOINT
                                                                 STIP. RE: DEBTOR EXAM.
                                                                  2:18-CV-07723-SJO (JPRx)
Case 2:18-cv-07723-SJO-JPR Document 58 Filed 10/31/19 Page 2 of 2 Page ID #:611



  1         This Matter came before the Court on Petitioner Shanghai Qichengyueming
  2   Investment Partnership Enterprise (Limited Partnership) and Respondent Jia
  3   Yueting’s Joint Stipulation To Continue the Examination of Judgment Debtor Jia
  4   Yueting. Having reviewed the stipulation, and for good cause shown, the Court
  5   hereby GRANTS the stipulation.       The judgment debtor examination currently
  6   scheduled for October 31, 2019, at 10:00 a.m. is hereby continued and stayed
  7   pending resolution of Respondent’s petition for relief under the Bankruptcy Code
  8   pending before the United States Bankruptcy Court for the District of Delaware.
  9
 10   IT IS SO ORDERED
 11
 12
 13               DATED this 31st day of October, 2019.
 14
 15
 16                                     __________________________________
 17                                         The Honorable Jean P. Rosenbluth
                                             United States Magistrate Judge
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                       [PROPOSED] ORDER GRANTING JOINT
                                              1                   STIP. RE: DEBTOR EXAM.
                                                                   2:18-CV-07723-SJO (JPRx)
